Citation Nr: 0107612	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for left knee replacement 
as secondary to service connected residuals of a right ankle 
fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel






INTRODUCTION

The veteran had active military service from November 1961 to 
September 1964.  

This appeal arose from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC 
denied the veteran's claim of entitlement to service 
connection for a left knee disability as secondary to the 
service connected residuals of a right ankle fracture.  

The veteran withdrew a request for a personal hearing at the 
M&ROC.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.   


FINDING OF FACT

The competent medical evidence credibly establishes that left 
knee degenerative joint disease and total left knee 
replacement are causally related to the service-connected 
residuals of a right ankle fracture.  


CONCLUSION OF LAW

Degenerative arthritis of the left knee and total left knee 
replacement are secondary to service connected residuals of a 
right ankle fracture.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 4, Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107);  38 C.F.R. §§ 3.102, 
3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran incurred a 
severe fracture affecting the right ankle as a result of 
parachuting.  

In January 1965 the RO granted entitlement to service 
connection for residuals of a fracture of the right ankle 
with assignment of a 10 percent evaluation, and for traumatic 
arthritis of the spine, also with assignment of a 10 percent 
evaluation.

On VA examination in December 1969 the veteran complained of 
aching knees bilaterally.  He felt that this was related to 
his back.  The examiner stated only that there was no 
relationship between leg complaints and his back.  Otherwise 
neither VA nor non-VA records specifically show a left knee 
disability prior to the late 1990's.  

VA treatment records show that in October 1997 the veteran 
had an orthopedic consultation.  He reported the old 
parachuting injury to the right ankle.  He also complained of 
left knee symptoms.  The impression was degenerative joint 
disease of the left knee.  

In December 1997 the veteran underwent arthroscopy, shaving 
and lateral release surgery of the left knee through VA for 
degenerative arthritis of the left knee.  

Post surgical records showed continuing symptomatology.  An 
orthopedic evaluation in April 1998 noted that the veteran 
was self-employed in construction and was a retired 
policeman.  He had a history of left knee problems for six to 
10 months.  The impression was degenerative joint disease of 
the left knee and end stage patellofemoral syndrome.  X-rays 
in April 1998 showed moderate two-compartment left-sided 
degenerative osteoarthritic changes.  

On VA examination in May 1998 the veteran reported that after 
service he was a city policeman for 22 years, and thereafter 
had done some construction.  More recently, he experienced 
left knee pain that had become so bad that he had difficulty 
working.  No impression was provided with respect to the left 
knee.  

VA records from later in May 1998 note that the veteran 
underwent a total left knee replacement operation.  Records 
from two months post surgery (July 1998) show complaints of 
residual pain with activity.  

On an orthopedic clinic visit in October 1998 the veteran 
stated that he was doing well with the left knee.  He felt 
that the right ankle and lumbosacral spine were a problem and 
had exacerbated his knee in the past.  He asked whether there 
was a causal relationship.  The physician, Dr. JC, noted that 
he would need to review old charts to see if there were any 
causal relationship between the service connected right ankle 
fracture/lumbosacral spine and the left knee.  In an addendum 
the examiner noted that he reassured the veteran that he 
would objectively review old charts to resolve the causality 
issue.  

In a January 1999 report the same physician wrote that it was 
possible that the service connected right ankle problem 
contributed to subsequent degeneration of the left knee, and 
to subsequent left knee surgeries.  

A VA treatment note from July 1999 shows that the veteran 
complained of occasional aches and pains, and some problems 
with stairs and squatting.  Examination showed normal 
findings except range of motion was listed as from 0 to 
115/120 degrees.  A report from November 1999 noted a 
complaint of increasing pain.  

A VA examination was conducted in May 2000.  The claims file 
was reviewed and the left knee was examined.  Findings with 
respect to the left knee were essentially the same as at the 
July 1999 clinic visit.  The veteran had reported some left 
knee pain and intermittent subpatellar catching.  

The examiner stated he thought it was as likely as not that 
the service connected right ankle had aggravated the 
"right" knee condition.  He did not think that the right 
ankle had caused the left knee condition.  

The veteran submitted additional reports in connection with 
his claim.  A VA physician stated that the veteran's 
subsequent left knee injury and required surgery as likely as 
not were related to the service-connected right ankle injury 
due to mechanical factors.  

Another private orthopedist, Dr. DS, wrote in April 2000 that 
the veteran reported that over the years after a service 
related ankle injury, he developed progressive left knee 
pain.  The physician stated that some consideration should be 
given to the left knee disability being related to the right 
ankle and overstressing it chronically.  

A private orthopedist, Dr. AO, opined in May 2000 that 
arthritis of the knees could be related to high impact 
stresses to the lower extremities from jumps as a paratrooper 
when the veteran was a young man.  

VA treatment records from June 2000 noted that the veteran 
had a recent peri-patellar injury, specifically a motor 
vehicle accident with dashboard contusion.  The veteran 
complained of locking of the left knee.  A loose body in the 
knee was suspected but arthroscopy was performed which did 
not show any intra-articular abnormalities.  


Criteria

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).



Analysis

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to service connection for left knee replacement 
as secondary to the service connected right ankle disability, 
and that the duty to assist has been satisfied in this 
instance.  The M&ROC has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  A VA 
examination has been conducted and VA and non-VA records have 
been obtained.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

Accordingly, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent statement of the 
case was issued to the veteran.  However, the Board finds 
that the veteran is not prejudiced by its consideration of 
his claim pursuant to this new legislation without it first 
being considered by the M&ROC.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

A remand for adjudication by the M&ROC would only serve to 
further delay resolution of the veteran's claim and VA has 
already met all obligations to the veteran under this new 
legislation.  Moreover, he has been afforded the opportunity 
to submit evidence and/or argument on the merits of the issue 
on appeal, and has done so.  


The veteran has predicated his claim of entitlement to 
service connection for a left knee disability on a secondary 
basis.  More specifically, he has contended that his 
diagnosed left knee disorders developed as the result of his 
service-connected residuals of a fracture of the right ankle.  
He has directed attention in this regard to medical 
documentation on file.

A review of the claims folder shows substantial evidence in 
support of the veteran's claim.  A VA treating physician 
found that it was possible that the veteran's service 
connected right ankle fracture contributed to subsequent 
degeneration of the left knee and to the subsequent knee 
surgeries.  Clearly under the Allen case, aggravation of a 
non-service-connected condition proximately due to or the 
result of a service-connected condition is compensable.  
Allen, 7 Vet. App. 439, 448.  

As for the May 2000 VA examination, it is apparent that the 
report contains a typographical error and that the examiner 
intended to convey that although he did not think that the 
right ankle caused the left knee condition, it was as likely 
as not that it aggravated the left knee pathology.  The 
examiner recorded that the service-connected right ankle 
disability as likely as not aggravated the "right knee," 
but this does not make any sense in the context of the 
veteran's history and the examination findings, which did not 
show any right knee complaints or abnormalities. 

The veteran also submitted an additional VA medical opinion 
and two private opinions in support of his claim in April and 
May of 2000.  The VA physician felt that it was as likely as 
not that the left knee injury was related to the service 
connected ankle injury due to mechanical factors.  One 
private physician stated that some consideration should be 
given to the left knee disability being related to the right 
ankle.  While somewhat equivocal and awkwardly phrased, the 
examiner's opinion is generally supportive of the veteran's 
claim and is in line with the aforementioned medical 
statements.  

Finally the other private orthopedist offered an opinion, in 
essence, that the veteran's knee injury may have been 
directly related to stresses on his knees from inservice 
parachuting activities.  

This opinion does not specifically support a secondary 
service connection theory.  Inasmuch as the veteran's claim 
is predicated on a secondary service connection argument, the 
opinion of this physician is reported for the sake of 
completeness of the evidentiary record.  

Considering the evidence as a whole, the Board concludes that 
the competent medical evidence credibly establishes that left 
knee degenerative joint disease and left knee replacement are 
proximately caused or aggravated by the veteran's service 
connected right ankle fracture.  Accordingly, service 
connection for degenerative arthritis of the left knee and 
left knee replacement as secondary to the service connected 
right ankle disability is supported by the evidence of 
record.  The preponderance of the evidence is not against the 
claim and all reasonable doubt was resolved in the veteran's 
favor.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303(d), 
3.310.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee and left knee replacement secondary 
to service connected residuals of a right ankle fracture is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

